Exhibit 10.1

EXECUTION COPY

 

 

 

LOGO [g323688g70u27.jpg]

CREDIT AGREEMENT

dated as of

March 26, 2012

among

FMC TECHNOLOGIES, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

THE ROYAL BANK OF SCOTLAND plc

as Syndication Agent

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

DNB BANK ASA, GRAND CAYMAN BRANCH and

WELLS FARGO BANK, NATIONAL ASSOCIATION

As Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC, RBS SECURITIES INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

DNB MARKETS, INC. and WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Co-Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     15   

SECTION 1.03. Terms Generally

     15   

SECTION 1.04. Accounting Terms; GAAP

     16   

ARTICLE II THE CREDITS

     16   

SECTION 2.01. Commitments

     16   

SECTION 2.02. Loans and Borrowings

     16   

SECTION 2.03. Requests for Revolving Borrowings

     17   

SECTION 2.04. [RESERVED]

     17   

SECTION 2.05. Swingline Loans

     17   

SECTION 2.06. Letters of Credit

     18   

SECTION 2.07. Funding of Borrowings

     23   

SECTION 2.08. Interest Elections

     23   

SECTION 2.09. Termination and Reduction of Commitments

     24   

SECTION 2.10. Repayment of Loans; Evidence of Debt

     25   

SECTION 2.11. Prepayment of Loans

     25   

SECTION 2.12. Fees

     26   

SECTION 2.13. Interest

     27   

SECTION 2.14. Alternate Rate of Interest

     27   

SECTION 2.15. Increased Costs

     28   

SECTION 2.16. Break Funding Payments

     29   

SECTION 2.17. Taxes

     30   

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     32   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     33   

SECTION 2.20. Increases of Commitments

     34   

SECTION 2.21. Extension of Maturity Date

     34   

SECTION 2.22. Defaulting Lenders

     36   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     37   

SECTION 3.01. Corporate or Partnership Existence and Power

     37   

SECTION 3.02. Corporate and Governmental Authorization; No Contravention

     38   

SECTION 3.03. Binding Effect

     38   

SECTION 3.04. Financial Information

     38   

SECTION 3.05. Litigation

     38   

SECTION 3.06. Compliance with ERISA

     38   

SECTION 3.07. Environmental Matters

     39   

SECTION 3.08. Taxes

     39   

SECTION 3.09. Full Disclosure

     39   

SECTION 3.10. Compliance with Laws

     39   

SECTION 3.11. Regulated Status

     39   

ARTICLE IV CONDITIONS

     40   

SECTION 4.01. Effective Date

     40   

SECTION 4.02. Each Credit Event

     40   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE V AFFIRMATIVE COVENANTS

     41   

SECTION 5.01. Information

     41   

SECTION 5.02. Payment of Obligations

     43   

SECTION 5.03. Maintenance of Property; Insurance

     43   

SECTION 5.04. Inspection of Property, Books and Records

     44   

SECTION 5.05. Maintenance of Existence, Rights, Etc.

     44   

SECTION 5.06. Use of Proceeds

     44   

SECTION 5.07. Compliance with Laws

     44   

ARTICLE VI NEGATIVE COVENANTS

     44   

SECTION 6.01. Liens

     44   

SECTION 6.02. Consolidations, Mergers and Sales of Assets

     45   

SECTION 6.03. Use of Proceeds

     46   

SECTION 6.04. Reserved

     46   

SECTION 6.05. Restricted Subsidiary Debt

     46   

SECTION 6.06. Restricted Payments

     46   

SECTION 6.07. Investments in Unrestricted Subsidiaries

     47   

SECTION 6.08. Limitations on Upstreaming

     47   

SECTION 6.09. Transactions with Affiliates

     47   

SECTION 6.10. Total Debt to EBITDA Ratio

     47   

ARTICLE VII EVENTS OF DEFAULT

     47   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     49   

ARTICLE IX MISCELLANEOUS

     52   

SECTION 9.01. Notices

     52   

SECTION 9.02. Waivers; Amendments

     52   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     54   

SECTION 9.04. Successors and Assigns

     55   

SECTION 9.05. Survival

     58   

SECTION 9.06. Counterparts; Integration; Effectiveness

     58   

SECTION 9.07. Severability

     58   

SECTION 9.08. Right of Setoff

     58   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     59   

SECTION 9.10. WAIVER OF JURY TRIAL

     59   

SECTION 9.11. Headings

     59   

SECTION 9.12. Confidentiality

     59   

SECTION 9.13. Interest Rate Limitation

     60   

SECTION 9.14. USA PATRIOT Act

     61   

SECTION 9.15. No Advisory or Fiduciary Responsibility

     61   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SCHEDULES:

     

Schedule 1.01

   Existing Letters of Credit   

Schedule 2.01

   Commitments   

Schedule 6.01

   Existing Liens   

EXHIBITS:

     

Exhibit A

   Form of Assignment and Assumption   

Exhibit B

   [Intentionally Omitted]   

Exhibit C

   Form of Compliance Certificate   

Exhibit D

   Form of Commitment Increase Agreement   

Exhibit E

   Form of Joinder Agreement   

Exhibit F

   Form of Loan Notice   

Exhibit G

   List of Closing Documents   

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 26, 2012, among FMC TECHNOLOGIES, INC., the
LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, THE
ROYAL BANK OF SCOTLAND plc, as Syndication Agent, and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., DNB BANK ASA, GRAND CAYMAN BRANCH and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Total Debt” means, at any date, all Debt (excluding Debt evidenced by
Hybrid Securities up to an aggregate amount of 15% of Total Capitalization) of
the Borrower and its Consolidated Restricted Subsidiaries, determined on a
consolidated basis as of such date. For purposes of this definition, “Hybrid
Securities” means any trust preferred securities or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly-owned Subsidiaries) at all times by the
Borrower or any of the Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid trust preferred securities or deferrable interest subordinated
debt, and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Borrower or a Subsidiary, and (B) payments made
from time to time on the subordinated debt.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2



--------------------------------------------------------------------------------

of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%, provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that, in the
case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or any ABR Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:

 

Pricing Level:

   Index Debt Ratings:
S&P/Moody’s    Eurodollar
Spread   ABR
Spread   Commitment
Fee Rate Category 1    > A-/A3      1.125%     0.125%   0.15%   Category 2   
BBB+/Baa1    1.25%   0.25%   0.175% Category 3    BBB/Baa2      1.375%  
  0.375%   0.20%   Category 4    BBB-/Baa3    1.50%   0.50%   0.25%   Category 5
   < BB+/Ba1    1.75%   0.75%   0.35%  

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the better of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the better of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Agent and the Lenders pursuant to Section 5.01 or otherwise.
Each change in the Applicable Rate resulting from a publicly announced change in
a rating shall be effective during the period commencing on the date of the
public

 

2



--------------------------------------------------------------------------------

announcement thereof and ending on the date immediately preceding the date of
the next such public announcement thereof. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and Eligible Assignee, and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means FMC Technologies, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Cash Collateral Account” has the meaning assigned under Section 2.06(j).

“Change of Control” means an event or series of events by which:

(a) any Person or two or more Persons acting in concert (other than a Plan or
Plans) shall, after the date of this Agreement, acquire beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of 20% or more of the
outstanding shares of voting stock of the Borrower; or

(b) during any period of 12 consecutive months commencing before or after the
date of this Agreement, individuals who at the beginning of such 12 month (or
lesser) period were directors of the Borrower (together with any new directors
whose election by the Borrower’s board of directors or whose nomination for
election by the Borrower’s stockholders was approved by a vote of a majority of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination was previously so approved) cease
for any reason to constitute a majority of the board of directors of the
Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent” means each of The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
DNB Bank ASA, Grand Cayman Branch and Wells Fargo Bank, National Association in
its capacity as co-documentation agent for the credit facility evidenced by this
Agreement.

“Co-Lead Arrangers” means J.P. Morgan Securities LLC, RBS Securities Inc., The
Bank of Tokyo-Mitsubishi UFJ, Ltd., DNB Markets, Inc. and Wells Fargo
Securities, LLC.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit

 

4



--------------------------------------------------------------------------------

Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable. The initial aggregate
amount of the Lenders’ Commitments is $1,500,000,000.00.

“Common Stock” means all capital stock of an issuer, except capital stock as to
which both the entitlement to dividends and the participation in assets upon
liquidation are by the terms of such capital stock limited to a fixed or
determinable amount.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent included in determining
Consolidated Net Income for such period, the sum of (a) total income tax expense
of the Borrower and its Consolidated Restricted Subsidiaries, (b) Consolidated
Interest Expense, (c) depreciation, depletion and amortization expense of the
Borrower and its Consolidated Restricted Subsidiaries, (d) amortization of
intangibles (including goodwill) and organization costs of the Borrower and its
Consolidated Restricted Subsidiaries and (e) any other non-cash charges, minus,
to the extent included in determining Consolidated Net Income for such period,
any non-cash credits of the Borrower and its Consolidated Restricted
Subsidiaries.

“Consolidated Interest Expense” means, for any period with respect to the
Borrower and its Consolidated Restricted Subsidiaries the sum of (a) all
interest, premium payments, fees, charges and related expenses for such period
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, plus (b) the portion of
rent expense with respect to such period under capital leases that is treated as
interest, minus (c) interest income for such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Restricted Subsidiaries for such period,
excluding, without duplication, (a) extraordinary items, (b) the effect of
cumulative changes in generally accepted accounting principles and (c) any
income (or loss) of any Unrestricted Subsidiary during such period, except to
the extent of dividends received during such period by the Borrower or by a
Consolidated Restricted Subsidiary.

“Consolidated Restricted Subsidiary” means, at any date, any Restricted
Subsidiary the accounts of which would be consolidated with those of the
Borrower in its consolidated financial statements as of such date.

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements as of such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

5



--------------------------------------------------------------------------------

“Debt” of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments (other
than the non-negotiable notes of such Person issued to its insurance carriers in
lieu of maintenance of policy reserves in connection with its workers’
compensation and auto liability insurance program), (c) all obligations of such
Person to pay the deferred purchase price of property or services, except trade
accounts payable, expense accruals and deferred employee compensation items
arising in the ordinary course of business, (d) all obligations (contingent or
non-contingent) of such Person to reimburse any Issuing Bank or any other Person
in respect of amounts payable or paid under a financial standby letter of credit
or similar instrument, (e) all obligations of such Person as lessee under
capital leases, (f) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, and (g) all Guaranty
Obligations of such Person in respect of the Debt of any other Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, fraudulent transfer or conveyance, or similar debtor relief Laws
of the United States of America or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

6



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person (other than a natural Person) approved by
the Administrative Agent and each Significant Issuing Bank and, unless (i) the
assignee is a Lender, an Affiliate of a Lender or an Approved Fund or (ii) an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means all Laws, orders, decrees, judgments, injunctions or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources or the management, release or threatened release of any
Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Group” means the Borrower, any Restricted Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Restricted Subsidiary, are treated as a single employer under Section 414 of the
Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income (however
denominated) or franchise Taxes, in each case (i) imposed by the United States
of America (or any political subdivision thereof), or by the jurisdiction (or
any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender or Issuing Bank, in which its applicable lending office is located, or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which the applicable Lender or Issuing Bank has a trade or
business, office or other permanent establishment, (c) in the case of a Foreign
Lender any withholding Tax that is imposed on amounts payable to or for the
account of such Foreign Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which such

 

7



--------------------------------------------------------------------------------

Foreign Lender (x) acquires such interest in the Loan or Commitment (other than
by an assignment pursuant to a request by the Borrower under Section 2.19(b)),
or (y) designates a new lending office), except in each case to the extent
amounts were payable pursuant to Section 2.17(a) either to such Lender’s
assignor immediately before it became a party hereto or to such Lender
immediately before it changed its lending office, (d) in the case of any Foreign
Lender, any withholding Tax attributable to the Foreign Lender’s failure to
comply with Section 2.17(e), (e) in the case of any Lender other than a Foreign
Lender, any Tax attributable to such Lender’s failure to comply with
Section 2.17(f) and (f) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of December 6,
2007, as heretofore amended, among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

“Existing Letters of Credit” means the Letters of Credit heretofore issued
pursuant to the Existing Credit Agreement and described on Schedule 1.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, director of treasury operations or
controller of the Borrower.

“Foreign Lender” means any Lender or Issuing Bank that is organized under the
Laws of a jurisdiction other than that in which the Borrower is organized. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guaranty Obligation” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such

 

8



--------------------------------------------------------------------------------

Debt or other obligation of the payment or performance of such Debt or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligees in respect of
such Debt or other obligation of the payment or performance thereof or to
protect such obligees against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Debt or other obligation
of any other Person, whether or not such Debt or other obligation is assumed by
such Person; provided that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guaranty Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guarantying Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date 7 or 14 days
(subject to availability to all Lenders) or one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” means any investment by any Person (the “Investor”) in any other
Person

 

9



--------------------------------------------------------------------------------

(the “Investee”) whether by means of share purchase, capital contribution, loan,
time deposit, incurrence of Guaranty Obligation or otherwise. It is understood
that neither (a) an item reflected in the financial statements of the Investor
as an expense nor (b) an adjustment to the carrying value of the Investee in the
financial statements of the Investor (such as by reason of increased retained
earnings of the Investee) constitutes the making or acquisition of an Investment
for purposes hereof.

“Issuing Bank” means with respect to each Letter of Credit issued or, in the
case of each Existing Letter of Credit, deemed issued hereunder, JPMorgan Chase
Bank, N.A., The Royal Bank of Scotland plc, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., DNB Bank ASA, Grand Cayman Branch, and Wells Fargo Bank, National
Association or such other Lender that has issued or agreed to issue such Letter
of Credit at the request of the Borrower and that is reasonably acceptable to
the Administrative Agent, in its capacity as the issuer of such Letter of
Credit, and Issuing Banks means, collectively, all of such Issuing Banks;
provided that, solely with respect to the Existing Letters of Credit, Bank of
America, N.A. shall be deemed to be an Issuing Bank. JPMorgan Chase Bank, N.A.,
in its capacity as an Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by its Affiliates, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Joint Bookrunners” means JPMorgan Securities Inc. and RBS Securities
Corporation.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued or deemed to be issued
pursuant to this Agreement, including the Existing Letters of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO

 

10



--------------------------------------------------------------------------------

Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, security
interest or encumbrance of any kind in respect of such asset. For the purpose of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset that it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Documents” means this Agreement, each Note and the letter of credit
applications with respect to Letters of Credit issued pursuant hereto.

“Material Adverse Effect” means an effect that results in or causes a material
adverse effect (a) on the business, financial condition or operations of the
Borrower and its Consolidated Subsidiaries, taken as a whole or (b) on the
legality, validity or enforceability of this Agreement or any other Loan
Document.

“Material Debt” means Debt (other than the Loans and Letters of Credit), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Debt, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.

“Material Plan” means any Plan or Plans having aggregate Unfunded Liabilities in
excess of $100,000,000.

“Material Subsidiary” means any Restricted Subsidiary in which the Borrower has
an Investment, direct or indirect, of at least $10,000,000.

“Maturity Date” means, as to each Lender, March 26, 2017, as such date may be
extended pursuant to Section 2.21.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any member of the ERISA Group is then making or accruing an
obligation to make contributions or has within the preceding five years made
contributions, including for these purposes any Person which ceased to be a
member of the ERISA Group during such five year period.

“Net Worth” means, as to the Borrower at any date, the sum of (i) preferred
stock, (ii) the face amount of Hybrid Securities outstanding at such date, not
in excess of 15% of Total Capitalization, (iii) par value of common stock,
(iv) capital in excess of par value of common stock, (v) stockholders’ equity
and (vi) retained earnings less treasury stock of the Borrower, all as
determined on a consolidated basis.

 

11



--------------------------------------------------------------------------------

“Note” means a promissory note made by the Borrower payable to a Lender pursuant
to Section 2.10(e).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any LC Exposure on any date, the amount of such LC Exposure on such date
after giving effect to any Letters of Credit issued, renewed, extended, or
increased on such date and any other changes in the aggregate amount of the LC
Exposure as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Officer” means, with respect to the Borrower, any of the following
officers: Chairman of the Board, President, Secretary, Treasurer, any Vice
President, or Director, Treasury Operations. If any of the titles of the
preceding officers are changed after the date hereof, the term “Principal
Officer” shall thereafter mean any officer performing substantially the same
functions as are currently performed by one or more of the officers listed in
the first sentence of this definition.

 

12



--------------------------------------------------------------------------------

“Qualification” means, with respect to any certificate covering financial
statements, a qualification to such certificate (such as a “subject to” or
“except for” statement therein) (a) resulting from a limitation on the scope of
examination of such financial statements or the underlying data, (b) as to the
capability of the Person whose financial statements are certified to continue
operations as a going concern or (c) which could be eliminated by changes in
financial statements or notes thereto covered by such certificate (such as by
the creation of or increase in a reserve or a decrease in the carrying value of
assets) and which if so eliminated by the making of any such change and after
giving effect thereto would occasion a Default; provided that neither of the
following shall constitute a Qualification: (i) a consistency exception relating
to a change in accounting principles with which the independent public
accountants for the Person whose financial statements are being certified have
concurred or (ii) a qualification relating to the outcome or disposition of
threatened litigation, pending litigation being contested in good faith, pending
or threatened claims or other contingencies, the impact of which litigation,
claims or contingencies cannot be determined with sufficient certainty to permit
quantification in such financial statements.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators and advisors of such Person and such Person’s
Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or of any option, warrant or other right to acquire any
such capital stock.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Significant Issuing Bank” means JPMorgan Chase Bank, N.A. and The Royal Bank of
Scotland plc.

“S&P” Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business.

 

13



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means The Royal Bank of Scotland plc.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority.

“Total Capitalization” means, as to the Borrower at any date, the sum of Debt
(determined at such date) and the Net Worth (determined as at the end of the
most recent fiscal quarter of the Borrower for which financial statements
pursuant to Section 5.01(a) or Section 5.01(b), as applicable, have been
delivered).

 

14



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the present value of all benefits under such Plan exceeds
(b) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“Unrestricted Subsidiary” means any Subsidiary that is, from time to time,
declared to be an Unrestricted Subsidiary by the Borrower in a writing to the
Administrative Agent; provided that no Subsidiary may be designated as an
Unrestricted Subsidiary if (a) on the effective date of designation, a Default
or Event of Default has occurred and is continuing, or (b) a Default or Event of
Default would result from such designation.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

15



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then the Lenders and the Borrower shall negotiate in good
faith to amend such provision to preserve the original intent thereof; provided
that, regardless of whether any such notice is given before or after such change
in GAAP or in the application thereof, such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided

 

16



--------------------------------------------------------------------------------

that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of five Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the day of a proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in the form of Exhibit F. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. [RESERVED].

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $50,000,000 or (ii) the total Revolving
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

17



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 4:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.06. Letters of Credit . (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if

 

18



--------------------------------------------------------------------------------

arrangements for doing so have been approved by the applicable Issuing Bank) to
such Issuing Bank and the Administrative Agent (three Business Days in advance
of the requested date of issuance, amendment, renewal or extension or such later
date and time as the applicable Issuing Bank may agree in a particular instance
in its sole discretion) a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $600,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Commitments. No single
Issuing Bank shall have an obligation to issue Letters of Credit in an aggregate
amount that exceeds the lesser of (i) one-fifth of the total Commitments and
(ii) $120,000,000.

(c) Expiration Date; Auto-Extension. Subject to the terms set forth below in
this Section 2.06(c), each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twenty-four months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twenty-four months after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date. If the
Borrower so requests in any Letter of Credit Application, the applicable Issuing
Bank may, in its sole and absolute discretion, agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto Extension Letter of
Credit”); provided that any such Auto Extension Letter of Credit must permit
such Issuing Bank to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable
Issuing Bank, the Borrower shall not be required to make a specific request to
such Issuing Bank for any such renewal. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the renewal of such Letter of
Credit at any time to a date not later than (A) the fifth Business Day prior to
the Maturity Date or (B) if the Borrower has deposited cash collateral with the
Administrative Agent pursuant to Section 2.06(j) below in an amount equal to the
Outstanding Amount of such Letter of Credit on or prior to the fifth Business
Day prior to the Maturity Date, then one year after the Maturity Date.
Notwithstanding the foregoing, no Issuing Bank shall permit any such renewal if
(1) such Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its renewed form under the terms hereof, or (2) it has received
notice (which may be by telephone or in writing) at least five Business Days
prior to the Business Day immediately preceding the Non-Extension Notice Date
(y) from the Administrative Agent that the Required Lenders have elected not to
permit such renewal or (z) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied. Notwithstanding anything to the contrary contained
herein, the applicable Issuing Bank shall have no obligation to permit the
renewal of any Auto-Extension Letter of Credit at any time.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by an Issuing Bank and without
any further action on the part of such Issuing Bank or the Lenders, such Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In

 

19



--------------------------------------------------------------------------------

consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of each Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by it, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount of
such LC Disbursement and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then to
such Lenders and the applicable Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the applicable
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in

 

20



--------------------------------------------------------------------------------

connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable Law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the applicable
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) [Reserved].

(j) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (“Cash Collateral
Account”), an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to

 

21



--------------------------------------------------------------------------------

deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.

(ii) If an Auto-Extension Letter of Credit (or any other Letter of Credit,
regardless of whether such Letter of Credit would be permitted hereunder) has an
expiry date after the fifth Business Day prior to the Maturity Date, the
Borrower shall, on such Business Day, deposit in the Cash Collateral Account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the Outstanding Amount of
such Letter of Credit plus any accrued and unpaid interest thereon.

(iii) If, as of the last occurring Maturity Date, any Letter of Credit may for
any reason remain outstanding and partially or wholly undrawn, the Borrower
shall, upon the request of the Administrative Agent (made at the request of the
Required Lenders), immediately cause the amount of cash on deposit with the
Administrative Agent in the Cash Collateral Account to equal at least 103% of
the Outstanding Amount of all Letters of Credit determined as of the last
occurring Maturity Date.

(iv) Deposits required under this Section 2.06(j) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such Cash Collateral Account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such Cash Collateral Account. Moneys in
such Cash Collateral Account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral under clause (i) above, such amount (to the extent not
applied as aforesaid and to the extent such amount is not applied to the cash
collateral requirement set forth in the second sentence of this Section 2.06(j))
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be reasonably requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), it being
understood that such Issuing Bank shall not permit any issuance,

 

22



--------------------------------------------------------------------------------

renewal, extension or amendment resulting in an increase in the amount of any
Letter of Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Issuing Bank makes any LC Disbursement, the date
of such LC Disbursement and the amount of such LC Disbursement, (iv) on any
Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.

(l) Existing Letters of Credit. The Existing Letters of Credit shall be deemed
to be Letters of Credit issued hereunder.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to 1:00 p.m. New York City time on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be

 

23



--------------------------------------------------------------------------------

required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit F. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Revolving Credit Exposures would exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or

 

24



--------------------------------------------------------------------------------

reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the seventh day
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Administrative Agent shall prepare, and the Borrower
shall execute and deliver to such Lender a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Such promissory note shall be in a form approved by the
Administrative Agent and the Borrower. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m.,

 

25



--------------------------------------------------------------------------------

New York City time, three Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, on the date of prepayment or (iii) in the case of prepayment
of a Swingline Loan, not later than 12:00 noon, New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the Available Revolving Commitment of such Lender during the
period from and including the date of this Agreement to but excluding the date
on which such Commitment terminates. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any commitment fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the applicable Issuing Bank for its own account a fronting
fee, which shall accrue at a rate per annum separately agreed upon by the
Borrower and the applicable Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the applicable Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, commissions, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Banks pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

26



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Each Swingline Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to
(i) until the Lenders have been required to acquire participations in such
Swingline Loan pursuant to Section 2.05(c), the lesser of (A) the rate agreed to
between the Swingline Lender and the Borrower and (B) the Alternate Base Rate
plus the Applicable Rate and (ii) after the Lenders have been required to
acquire participations in such Swingline Loan pursuant to Section 2.05(c), the
Alternate Base Rate plus the Applicable Rate.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

27



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (f) of the definition of Excluded
Taxes, (C) Connection Income Taxes and (D) Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making, continuing, converting or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to the Administrative Agent, such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by the Administrative Agent, such
Lender or Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to the Administrative Agent, such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
the Administrative Agent, such Lender or Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered as reasonably determined by
the Administrative Agent, such Lender or such Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the Administrative Agent, the
applicable Lender or the applicable Issuing Bank under agreements having
provisions similar to this Section 2.15 after consideration of such factors as
the Administrative Agent, such Lender or such Issuing Bank then reasonably
determines to be relevant).

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such

 

28



--------------------------------------------------------------------------------

Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered
as reasonably determined by such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the applicable Issuing Bank under agreements having provisions similar to
this Section 2.15 after consideration of such factors as such Lender or such
Issuing Bank then reasonably determines to be relevant).

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof, but only if the Borrower receives a demand for payment hereunder within
180 days of the date of the Change in Law.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

29



--------------------------------------------------------------------------------

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions for such Indemnified Taxes or Other Taxes (including
deductions of Indemnified Taxes and Other Taxes applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that such indemnity shall not
be made to the extent Indemnified Taxes, Other Taxes, penalties or interest are
determined by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the applicable indemnitee. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
or an Issuing Bank, or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of any receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Foreign Lender on or prior to the date of its execution and delivery of
this Agreement in the case of each Foreign Lender listed on the signature pages
hereof and on or prior to the date on which it becomes a Lender in the case of
each other Foreign Lender, and from time to time thereafter if requested in
writing by the Borrower or the Administrative Agent (but only so long as such
Foreign Lender remains lawfully able to do so), shall provide the Borrower and
the Administrative Agent with (i) if such Lender is a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, IRS Form W-8BEN or W-8ECI, as appropriate,
or any successor form prescribed by the IRS, certifying that such Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which exempts United States withholding tax on payments made to it under
this Agreement or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States, (ii) if such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and intends to claim an exemption from United
States withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” a Form W-8BEN, or any successor or other
applicable form prescribed by the IRS, and a certificate representing that such
Lender is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower, and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code) and (iii) in the

 

30



--------------------------------------------------------------------------------

case of a Lender described in either subsection (i) or (ii), IRS Form W-8BEN
with respect to any other applicable payments under any Loan Document
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of an applicable
tax treaty. Each Lender which so delivers a Form W-8BEN, or W-8ECI further
undertakes to deliver to the Borrower and the Administrative Agent additional
forms (or a successor form) on or before the date such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form so delivered by it, in each case certifying that such Foreign Lender
is entitled to receive payments from the Borrower under any Loan Document
without deduction or withholding of any United States federal income taxes,
unless an event (including without limitation any change in treaty, law, or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving such payments without any deduction or
withholding of United States federal income tax.

(f) Each Lender, other than a Foreign Lender, on or prior to the date of its
execution and delivery of this Agreement in the case of a Lender listed on the
signature pages hereof and on or prior to the date on which it becomes a Lender
in the case of each other Lender, shall deliver to each of the Borrower and
Administrative Agent, an IRS Form W-9 certifying to its U.S. tax identification
number or claiming exemption from information reporting and backup withholding
requirements under the Code.

(g) In addition, each Lender and the Administrative Agent agree to the extent it
is permitted by applicable law, to provide Borrower with such other tax forms
that Borrower may request from Lender in writing that are necessary to avoid or
reduce Indemnified Taxes or Other Taxes arising with respect to the payments or
transactions under this Agreement.

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this Section 2.17(h), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(h) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

(i) If a payment made to a Recipient under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by

 

31



--------------------------------------------------------------------------------

Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.17(i),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(j) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(j).

(k) For purposes of this Section 2.17, the term Lender includes any Issuing
Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
except payments to be made directly to the applicable Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion

 

32



--------------------------------------------------------------------------------

of the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or any Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

33



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04, with the Borrower or
replacement Lender obligated to pay any applicable processing or recordation
fee), all its interests, rights and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20. Increases of Commitments. The Borrower may from time to time
request that any one or more of the Lenders increase their respective
Commitments or request that other Persons that are Eligible Assignees, agree to
make a new Commitment; provided that the aggregate amount of such increases and
new Commitments may not exceed $500,000,000. Each increased or new Commitment
resulting in an increase in the aggregate Commitments shall be effected by a
Commitment Increase Agreement (herein so called) substantially in the form of
Exhibit D or a Joinder Agreement (herein so called) substantially in the form of
Exhibit E, as applicable, executed by the Borrower, the Administrative Agent and
the existing Lender that has agreed to increase its Commitment or the new Lender
that has agreed to a new Commitment, as the case may be. Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender)
shall become effective under this paragraph unless, (i) on the proposed date of
the effectiveness of such increase, (A) the conditions set forth in paragraphs
(a) and (b) of Section 4.02 shall be satisfied or waived by the Required Lenders
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Financial Officer of the Borrower and (B) the
Borrower shall be in compliance (on a pro forma basis) with the covenants
contained in Section 6.10 and (ii) the Administrative Agent shall have received
documents consistent with those delivered on the Effective Date as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase. None of the Lenders shall be obligated to increase its
Commitment. Promptly following each increase of the aggregate Commitments
pursuant to this Section 2.20, the Administrative Agent shall deliver to the
Borrower and the Lenders an amended Schedule 2.01 that gives effect to such
increase. Concurrently with each increase in the aggregate Commitments pursuant
to this Section 2.20, the Borrower shall prepay any Loans outstanding on such
date (and pay any amounts required pursuant to Section 2.16) to the extent
necessary to keep outstanding Loans ratable with any revised Applicable
Percentages of the Lenders effective as of such date. This Section shall
supersede any provisions in Section 2.18 or 9.02 to the contrary.

SECTION 2.21. Extension of Maturity Date.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 90 days and not
later than 30 days prior to each anniversary of the date of this Agreement (each
such date, an “Extension Date”), request that each Lender extend such Lender’s
Maturity Date to the date that is one year after the last occurring Maturity
Date then in effect for any Lender (the “Existing Maturity Date”).

 

34



--------------------------------------------------------------------------------

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is 20 days after the date on which the Administrative Agent
received the Borrower’s extension request (the “Lender Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension (each
Lender that determines to so extend its Maturity Date, an “Extending Lender”).
Each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Lender Notice Date), and any
Lender that does not so advise the Administrative Agent on or before the Lender
Notice Date shall be deemed to be a Non-Extending Lender. The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date that is 15 days prior to the applicable Extension Date (or, if such date is
not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right, but shall
not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more one or more
Eligible Assignees (each, an “Additional Commitment Lender”), each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption (in accordance with and subject to the restrictions contained in
Section 9.04, with the Borrower or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the applicable Maturity Date for such Non-Extending Lender, assume a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date). Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Borrower (which notice shall set forth such
Lender’s new Maturity Date), to become an Extending Lender.

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed to extend their Maturity Date (without regard to
the new or increased Commitment of any Additional Commitment Lender) is equal to
at least 50% of the aggregate amount of the Commitments in effect immediately
prior to the applicable Extension Date, then, effective as of the applicable
Extension Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date that is one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

(f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
(x) no more than two (2) extensions of the Maturity Date shall be permitted
hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.21 shall not be effective with respect to any Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto; and

 

35



--------------------------------------------------------------------------------

(ii) the representations and warranties of the Borrower contained in Article III
are true and correct in all material respects (or in all respects if such
representation is qualified by materiality or Material Adverse Effect) on and as
of the applicable Extension Date and after giving effect thereto, as though made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of an earlier date, as of such earlier date).

(g) Payment of Non-Extending Lenders. On the date that any Non-Extending Lender
ceases to be a Lender hereunder, the Borrower shall pay all obligations
hereunder owing to such Non-Extending Lender (to the extent such obligations
have not been purchased by one or more Additional Commitment Lenders).

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 9.02 to the contrary.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent (A) the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments, (B) each non-Defaulting Lender’s Revolving
Credit Exposure does not exceed such non-Defaulting Lender’s Commitment and
(C) no Event of Default has occurred and is continuing;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the applicable
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

36



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Banks until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.21(c), and participating interests in any such newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or such Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders and the Administrative Agent
that:

SECTION 3.01. Corporate or Partnership Existence and Power. The Borrower and
each Material Subsidiary (a) is a corporation or partnership duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, (b) has all corporate or partnership powers and

 

37



--------------------------------------------------------------------------------

all material governmental licenses, authorizations, consents and approvals
required to own or lease its assets and carry on its business and (c) is duly
qualified as a foreign corporation or partnership and in good standing in each
jurisdiction where qualification is required by the nature of its business or
the character and location of its property, business or customers, except, as to
clauses (b) and (c), where the failure so to qualify or to have such licenses,
authorizations, consents and approvals, in the aggregate, could not be
reasonably expected to have a Material Adverse Effect.

SECTION 3.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement, the Notes
and the other Loan Documents are within the Borrower’s corporate power, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any Governmental Authority and do not contravene,
or constitute a default under, any provision of applicable Law or of the
certificate of incorporation or by-laws (or other organizational documents) of
the Borrower or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower which could reasonably be expected to have
a Material Adverse Effect or result in or require the creation or imposition of
any Lien on any asset of the Borrower or any Subsidiary, except for a Lien
permitted hereby.

SECTION 3.03. Binding Effect. This Agreement constitutes a legal, valid and
binding agreement of the Borrower; and the Notes and the other Loan Documents,
when executed and delivered in accordance with this Agreement, will constitute
the legal, valid and binding obligations of the Borrower, in each case
enforceable in accordance with their respective terms, except as such
enforceability may be limited by Debtor Relief Laws.

SECTION 3.04. Financial Information.

(a) The audited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2011, and the related consolidated statements of
income, cash flows and changes in stockholders’ equity for the fiscal year then
ended, reported on by KPMG LLP, a copy of which has been delivered to each of
the Lenders, fairly present in all material respects, in conformity with
generally accepted accounting principles, the consolidated financial position of
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations, cash flows and changes in stockholders’
equity for such fiscal year.

(b) [Reserved.]

(c) There has been no change since December 31, 2011 which has had or could be
reasonably expected to have a Material Adverse Effect.

SECTION 3.05. Litigation. There is no action, suit, proceeding or arbitration
pending against, or to the knowledge of the Borrower threatened against or
affecting, the Borrower or any Subsidiary before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable likelihood
of an adverse decision which could reasonably be expected to have a Material
Adverse Effect or which has been brought by the Borrower or any Subsidiary and
which in any manner questions the validity or enforceability of this Agreement,
the Notes or any of the other Loan Documents.

SECTION 3.06. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No member of the ERISA Group has (a) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan,
(b) failed to make any contribution or payment to any Plan or Multiemployer Plan
or made any amendment to any Plan which in

 

38



--------------------------------------------------------------------------------

either case has resulted or could result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

SECTION 3.07. Environmental Matters. In the ordinary course of its business, the
Borrower conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Borrower and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including any capital or operating expenditures required for clean-up or
closure of properties presently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by Law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, the Borrower has reasonably concluded
that Environmental Laws are unlikely to have a Material Adverse Effect.

SECTION 3.08. Taxes. United States Federal income tax returns of the Borrower
and its Subsidiaries have been examined and closed through the fiscal year ended
December 31, 2006. The Borrower and each Subsidiary have filed all United States
Federal income tax returns and all other material tax returns that are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by any of them, except for any such taxes
being diligently contested in good faith and by appropriate proceedings.
Adequate reserves have been provided on the books of the Borrower and its
Subsidiaries in respect of all taxes or other governmental charges in accordance
with generally accepted accounting principles, and no tax liabilities in excess
of the amount so provided are anticipated that could reasonably be expected to
have a Material Adverse Effect.

SECTION 3.09. Full Disclosure. Taken as a whole, all written information (other
than financial projections and general economic or specific industry information
developed by or obtained from third-party resources) heretofore furnished by the
Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby was, and
all such information hereafter furnished by the Borrower to the Administrative
Agent or any Lender will be, true and accurate in every material respect, and
all financial projections concerning the Borrower and its Subsidiaries that have
been or hereafter will be prepared by the Borrower and furnished to the
Administrative Agent or any Lender have been and will be prepared in good faith
based on assumptions believed by the Borrower, at the time of preparation, to be
reasonable (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, that no assurance can be given that such projections will be realized
and that actual results may vary materially from such projections).

SECTION 3.10. Compliance with Laws. The Borrower and each Material Subsidiary
are in compliance with all applicable Laws other than such Laws (a) the validity
or applicability of which the Borrower or such Material Subsidiary is contesting
in good faith or (b) the failure to comply with which cannot reasonably be
expected to have a Material Adverse Effect.

SECTION 3.11. Regulated Status. The Borrower is not an “investment company, “
within the meaning of the Investment Company Act of 1940, as amended.

 

39



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Vinson & Elkins LLP, counsel for the Borrower, and (ii) Senior
Counsel of the Borrower, covering such other matters relating to the Borrower,
this Agreement or the Transactions as the Administrative Agent and the
Syndication Agent shall reasonably request. The Borrower hereby requests such
counsels to deliver such opinions.

(c) The Lenders shall have received satisfactory financial statement projections
through and including the Borrower’s 2017 fiscal year, together with such
information as the Administrative Agent and the Lenders shall reasonably request
(including, without limitation, a detailed description of the assumptions used
in preparing such projections).

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit G.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(g) The Administrative Agent shall have received evidence satisfactory to it
that the credit facilities evidenced by (a) the Existing Credit Agreement and
(b) the Credit Agreement dated as of January 13, 2010, as heretofore amended,
among the Borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, have been or concurrently with the Effective Date are
being terminated, and that all outstanding amounts owing to the lenders
thereunder have been or concurrently with the Effective Date are being paid in
full.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

40



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if such representation is qualified by materiality or Material Adverse Effect)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, except that (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date, and (ii) the representations and
warranties set forth in Section 3.04(c) and 3.05 shall be required to be true
and correct in all material respects only on the occasion of any Borrowing or
issuance, amendment, renewal or extension of any Letter of Credit which has the
effect of increasing the outstanding principal amount of the obligations
hereunder.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Information. The Borrower will deliver to the Administrative Agent
and each of the Lenders:

(a) within 60 days after the end of each fiscal year of the Borrower, an audited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
income, of cash flows and of changes in stockholders’ equity for such fiscal
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all in reasonable detail and reported on
without Qualification by KPMG LLP or other independent public accountants of
nationally recognized standing;

(b) within 40 days after the end of each of the first three quarters of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such quarter, and the related
consolidated statements of income for such quarter and for the portion of the
Borrower’s fiscal year ended at the end of such quarter and the related
consolidated statement of cash flows for the portion of the Borrower’s fiscal
year ended at the end of such quarter, setting forth in each case in comparative
form the consolidated balance sheet as of the end of the previous fiscal year
and the consolidated statements of income for the corresponding quarter and the
corresponding portion of the Borrower’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation and
consistency by the Financial Officer of the Borrower;

 

41



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of financial statements
referred to in Sections 5.01(a) and (b), a Compliance Certificate of the
Financial Officer of the Borrower (i) setting forth in reasonable detail such
calculations as are required to establish whether the Borrower was in compliance
with the requirements of Section 6.10 and stating whether the Borrower was in
compliance with the requirements of Sections 6.01(g), 6.05(b) and 6.07 on the
date of such financial statements and (ii) stating whether there exists on the
date of such certificate any Default or Event of Default and, if any Default or
Event of Default then exists, setting forth the details thereof and the action
that the Borrower is taking or proposes to take with respect thereto;

(d) simultaneously with the delivery of each set of financial statements
referred to in Sections 5.01(a) and (b), a schedule, certified as to its
accuracy and completeness by the Financial Officer of the Borrower, listing in
reasonable detail the Debt balance of each Restricted Subsidiary where such Debt
balance is in excess of $10,000,000, listing only Debt instruments of
$10,000,000 or more; provided that no such schedule need be furnished if at the
date of the related financial statements (i) the aggregate amount of Debt of
domestic Restricted Subsidiaries did not exceed $50,000,000 and (ii) the
aggregate amount of Debt of all Restricted Subsidiaries did not exceed
$100,000,000;

(e) within five Business Days after any Principal Officer of the Borrower
obtains knowledge of any Default or Event of Default, if such Default or Event
of Default is then continuing, a certificate of the Financial Officer of the
Borrower setting forth the details thereof and the action that the Borrower is
taking or proposes to take with respect thereto;

(f) promptly upon the mailing thereof to the stockholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(g) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent), annual, quarterly or monthly reports and any reports on Form
8-K (or any successor form) that the Borrower or any Subsidiary shall have filed
with the Securities and Exchange Commission;

(h) within 14 days after any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA which liability exceeds $10,000,000
or notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which in either case has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of the Financial
Officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take with respect thereto;

 

42



--------------------------------------------------------------------------------

(i) as soon as practicable after a Principal Officer of the Borrower obtains
knowledge of the commencement of an action, suit or proceeding against the
Borrower or any Subsidiary before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable likelihood of an adverse
decision which could reasonably be expected to have a Material Adverse Effect or
which in any manner questions the validity or enforceability of this Agreement
or any of the transactions contemplated hereby, information as to the nature of
such pending or threatened action, suit or proceeding;

(j) promptly after a Principal Officer of the Borrower obtains knowledge that
Moody’s or S&P shall have announced a change in the rating established or deemed
to have been established for the Index Debt, written notice of such rating
change; and

(k) from time to time such additional information regarding the business,
properties, financial position, results of operations, or prospects of the
Borrower or any Subsidiary as the Administrative Agent, at the request of any
Lender, may reasonably request.

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
compliance certificates required by clause (c) of this Section 5.01 to the
Administrative Agent.

SECTION 5.02. Payment of Obligations. The Borrower will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, at or before maturity,
all their respective material obligations and liabilities and all lawful taxes,
assessments and governmental charges or levies upon it or its property or
assets, except where the same may be diligently contested in good faith by
appropriate proceedings or where the failure to so pay and discharge could not
be reasonably expected to have a Material Adverse Effect, and will maintain, and
will cause each of its Subsidiaries to maintain, in accordance with United
States generally accepted accounting principles as in effect from time to time,
appropriate reserves for the accrual of any of the same.

SECTION 5.03. Maintenance of Property; Insurance.

(a) The Borrower will keep, and will cause each Restricted Subsidiary to keep,
all material property useful and necessary in its business in good working order
and condition, normal wear and tear excepted.

(b) The Borrower will, and will cause each of its Material Subsidiaries to,
maintain (either in the name of the Borrower or in such Material Subsidiary’s
own name) with financially sound and responsible insurance companies, insurance
on all their respective properties in at least such amounts and against at least
such risks (and with such risk retention) as are usually maintained in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.

 

43



--------------------------------------------------------------------------------

SECTION 5.04. Inspection of Property, Books and Records. The Borrower will keep,
and will cause each of its Subsidiaries to keep, proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities. Subject to
Section 9.12, the Borrower will permit, and will cause each of its Subsidiaries
to permit, representatives of any Lender to visit and inspect any of their
respective properties, to examine their respective corporate, financial and
operating records and make copies thereof or abstracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective directors,
officers, employees and independent public accountants (provided that the
Borrower shall have the right to participate in any discussions with such
accountants), all at such reasonable times and as often as may reasonably be
desired, upon reasonable advance notice to the Borrower.

SECTION 5.05. Maintenance of Existence, Rights, Etc.

(a) The Borrower will preserve, renew and keep in full force and effect its, and
will cause each of its Restricted Subsidiaries to preserve, renew and keep in
full force and effect their, respective corporate or partnership existence and
its and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business, except when failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that
nothing in this Section 5.05 shall prohibit (i) a transaction permitted under
Section 6.02 or (ii) the termination of the corporate or partnership existence
of any Restricted Subsidiary (other than FMC Technologies B.V.) if the Borrower
in good faith determines that such termination is in the best interest of the
Borrower and could not be reasonably expected to have a Material Adverse Effect.

(b) At no time will any Unrestricted Subsidiary hold, directly or indirectly,
any capital stock of any Restricted Subsidiary.

SECTION 5.06. Use of Proceeds. The proceeds of the Borrowings under this
Agreement will be used by the Borrower for working capital, capital expenditures
and other lawful corporate purposes, including as support for the Borrower’s
commercial paper program and to repay certain existing Debt.

SECTION 5.07. Compliance with Laws. The Borrower will comply, and cause each of
its Subsidiaries to comply, in all material respects with all requirements of
Law (including ERISA, Environmental Laws and the rules and regulations
thereunder), except where failure to so comply could not be reasonably expected
to have a Material Adverse Effect.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except:

(a) Liens existing on the date hereof and described on Schedule 6.01, securing
Debt outstanding;

 

44



--------------------------------------------------------------------------------

(b) Liens incidental to the conduct of its business or the ownership of its
assets which (i) arise in the ordinary course of business, (ii) do not secure
Debt and (iii) do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

(c) Liens in favor of the Borrower or any other Restricted Subsidiary;

(d) Liens on any property or assets existing at the time of, or incurred within
120 days after, the acquisition thereof (by purchase, merger or otherwise),
securing Debt incurred to pay the purchase price or construction cost thereof,
or the capital lease obligations related thereto, so long as such Liens do not
and are not extended to cover any other property or assets;

(e) Liens in favor of a Governmental Authority to secure payments under any
contract or statute, or to secure any Debt incurred in financing the
acquisition, construction or improvement of property subject thereto, including
Liens on, and created or arising in connection with the financing of the
acquisition, construction or improvement of, any facility used or to be used in
the business of the Borrower or any Restricted Subsidiary through the issuance
of obligations, the income from which shall be excludable from gross income by
virtue of Section 103 of the Code (or any subsequently adopted provisions
thereof providing for a specific exclusion from gross income);

(f) any extension, renewal, substitution, or replacement (or successive
extensions, renewals, substitutions or replacements), as a whole or in part, of
any Lien referred to in clauses (a) through (e) above; provided that (i) such
extension, renewal, substitution or replacement Lien shall be limited to all or
any part of the same property or assets subject to the Lien extended, renewed,
substituted or replaced (plus improvements on such property) and (ii) the Debt
secured by such Lien at such time is not increased; and

(g) other Liens so long as the principal amount of the Debt of the Borrower and
its Restricted Subsidiaries secured thereby does not exceed $75,000,000 in the
aggregate at any time and so long as the principal amount of the Debt of the
Borrower’s Restricted Subsidiaries secured thereby does not exceed $25,000,000
in the aggregate at any time.

SECTION 6.02. Consolidations, Mergers and Sales of Assets. The Borrower will
not, and will not permit any Restricted Subsidiary to, merge or consolidate with
or into, or sell, convey, transfer, lease or otherwise dispose of (whether in
one transaction or in a series of transactions) a material portion of its assets
to, any Person, except that, so long as no Default or Event of Default then
exists or would result therefrom:

(a) any Restricted Subsidiary (other than FMC Technologies B.V.) may merge or
consolidate with (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person, (ii) any other Restricted Subsidiary or
(iii) any other Person if the Borrower in good faith determines that such merger
or consolidation is in the best interest of the Borrower and would not have a
Material Adverse Effect and, at least five days prior to such merger or
consolidation (if the transaction value of such merger or consolidation is in
the amount of $100,000,000 or more), the Borrower delivers to the Administrative
Agent a certificate of the Financial Officer of the Borrower showing pro forma
compliance with the covenants set forth in Section 6.10, and stating pro forma
compliance with the covenants set forth in Sections 6.01(g), 6.05(b) and 6.07,
in each case after giving effect thereto;

 

45



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary (other than FMC Technologies B.V.) may sell,
convey, transfer, lease or otherwise dispose of a material portion of its assets
to (i) the Borrower, (ii) any other Restricted Subsidiary or (iii) any other
Person if the Borrower in good faith determines that such sale is in the best
interest of the Borrower and would not have a Material Adverse Effect and, at
least five days prior to such sale, conveyance, transfer, lease or other
disposition (if the transaction value of such sale, conveyance, transfer, lease
or other disposition is in the amount of $100,000,000 or more), the Borrower
delivers to the Administrative Agent a certificate of the Financial Officer of
the Borrower showing pro forma compliance with the covenants set forth in
Section 6.10, and stating pro forma compliance with the covenants set forth in
Sections 6.01(g), 6.05(b) and 6.07, in each case after giving effect thereto;

(c) the Borrower may merge or consolidate with any other Person, provided that
(i) the Borrower is the continuing or surviving Person, (ii) the Borrower’s
Index Debt ratings are not less than BBB- by S&P or Baa3 by Moody’s after giving
effect thereto, and (iii) at least five days prior to such merger or
consolidation (if the transaction value of such merger or consolidation is in
the amount of $100,000,000 or more), the Borrower delivers to the Administrative
Agent a certificate of the Financial Officer of the Borrower showing pro forma
compliance with the covenants set forth in Section 6.10, and stating pro forma
compliance with the covenants set forth in Sections 6.01(g), 6.05(b) and 6.07,
in each case after giving effect thereto; and

(d) the Borrower may sell, convey, transfer, lease or otherwise dispose of a
material portion of its assets to any Person, provided that (i) the Borrower’s
Index Debt ratings are not less than BBB- by S&P or Baa3 by Moody’s after giving
effect thereto and (ii) at least five days prior to such sale, conveyance,
transfer, lease or other disposition (if the transaction value of such sale,
conveyance, transfer, lease or other disposition is in the amount of
$100,000,000 or more), the Borrower delivers to the Administrative Agent a
certificate of the Financial Officer of the Borrower showing pro forma
compliance with the covenants set forth in Section 6.10, and stating pro forma
compliance with the covenants set forth in Sections 6.01(g), 6.05(b) and 6.07,
in each case after giving effect thereto.

SECTION 6.03. Use of Proceeds. No part of the proceeds of any Loan will be used,
whether directly or indirectly, in a manner that violates Regulation U or X of
the Board. The Borrower will not permit more than 25% of the consolidated assets
of the Borrower and its Subsidiaries to consist of “margin stock,” as such term
is defined in Regulation U of the Board.

SECTION 6.04. Reserved.

SECTION 6.05. Restricted Subsidiary Debt. The Borrower will not permit any
Restricted Subsidiary to create, incur, assume or permit to exist any Debt,
except:

(a) Debt owed to the Borrower or any other Restricted Subsidiary; and

(b) other Debt in an aggregate principal amount for all Restricted Subsidiaries
not exceeding $150,000,000 at any time.

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any Restricted Subsidiary to, declare or make any Restricted Payment, except
that:

(a) any Restricted Subsidiary may declare and make Restricted Payments to the
Borrower or to any other Restricted Subsidiary (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower or any
other Restricted Subsidiary and to each other owner of capital stock of such
Restricted Subsidiary on a pro-rata basis based on their relative ownership
interests);

 

46



--------------------------------------------------------------------------------

(b) the Borrower or any Restricted Subsidiary may declare and make Restricted
Payments, payable in the Common Stock of such Person; and

(c) the Borrower may declare and make Restricted Payments to its stockholders
provided that no Default or Event of Default exists at the time of the
declaration thereof or would result therefrom.

SECTION 6.07. Investments in Unrestricted Subsidiaries. The Borrower will not,
and will not permit any Restricted Subsidiary to, make Investments in
Unrestricted Subsidiaries in an aggregate amount outstanding at any time in
excess of $100,000,000 for all such Unrestricted Subsidiaries.

SECTION 6.08. Limitations on Upstreaming. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly agree to any
restriction or limitation on the making of Restricted Payments by a Restricted
Subsidiary, the repaying of loans or advances owing by a Restricted Subsidiary
to the Borrower or any other Restricted Subsidiary or the transferring of assets
from any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary, except (a) restrictions and limitations imposed by Laws or by the
Loan Documents, (b) customary restrictions and limitations contained in
agreements relating to the disposition of a Restricted Subsidiary or its assets
that is permitted hereunder and (c) any other restrictions that could not
reasonably be expected to impair the Borrower’s ability to repay the obligations
hereunder as and when due.

SECTION 6.09. Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any transaction of any kind with
any Affiliate of the Borrower (other than the Borrower or a Restricted
Subsidiary), other than upon fair and reasonable terms as could reasonably be
obtained in an arms-length transaction with a Person that is not an Affiliate in
accordance with prevailing industry customs and practices.

SECTION 6.10. Total Debt to EBITDA Ratio. The Borrower will not permit the ratio
of Adjusted Total Debt as of the last day of any fiscal quarter to Consolidated
EBITDA for the period of four consecutive fiscal quarters ended on such last day
to be more than 3.50 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower

 

47



--------------------------------------------------------------------------------

or any Subsidiary in this Agreement or any amendment or modification hereof or
waiver hereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(e), 5.05(b) or 5.06 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender); provided
that the 30-day grace period set forth above shall be reduced by the number of
days that any Principal Officer of the Borrower had knowledge of any applicable
failure prior to giving notice thereof to the Administrative Agent and the
Lenders pursuant to Section 5.01(e);

(f) the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Debt, when and as the same shall become due and payable after giving
effect to any applicable grace period;

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Debt that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt;
provided, further that no Event of Default under this clause (g) shall occur
unless and until any required notice has been given and/or the period of time
has elapsed with respect to such Material Debt so as to permit such right to
accelerate;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

48



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money (to the extent not covered by
independent third party insurance as to which the insurer does not dispute
coverage) in an aggregate amount in excess of $100,000,000 if rendered against
any Material Subsidiary or $150,000,000 if rendered against the Borrower and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or the
applicable Subsidiary to enforce any such judgment;

(l) any member of the ERISA Group shall fail to pay, when due, an amount or
amounts aggregating in excess of $100,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more multi-employer plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $100,000,000.

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not

 

49



--------------------------------------------------------------------------------

the Administrative Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, to appoint a successor,
such appointment to be subject to the approval of the Borrower at all times
other than during the existence of an Event of Default (which approval of the
Borrower shall not be unreasonably withheld or delayed. If no successor shall
have been so appointed by the Required Lenders

 

50



--------------------------------------------------------------------------------

and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Any resignation by the Administrative Agent pursuant to this Article shall also
constitute its resignation as Issuing Bank and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender,
(b) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

The Syndication Agent, the Co-Documentation Agents, the Joint Bookrunners and
Co-Lead Arrangers shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Syndication Agent, Co-Documentation Agents, Joint Bookrunners and
Co-Lead Arrangers, as applicable, as it makes with respect to the Administrative
Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

51



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to FMC Technologies, Inc. at 1803 Gears Road, Houston,
Texas 77067, Attention of Halet Murphy, Treasurer (Telecopy No. (281) 405-3068);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan
and Agency Services, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603-2003,
Attention of Tess Siao (Telecopy No. (888) 292-9533), with a copy to JPMorgan
Chase Bank, N.A., 712 Main Street, Floor 12, Houston, Texas 77002, Attention of
Preeti Bhatnagar (Telecopy No. (713) 216-7794);

(iii) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., JPMorgan Loan
and Agency Services, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603-2003,
Attention of Tess Siao (Telecopy No. (888) 292-9533), with a copy to JPMorgan
Chase Bank, N.A., 712 Main Street, Floor 12, Houston, Texas 77002, Attention of
Preeti Bhatnagar (Telecopy No. (713) 216-7794); and

(v) if to an Issuing Bank or any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire (as previously delivered
to the Borrower).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, any Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or

 

52



--------------------------------------------------------------------------------

modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change the last sentence
of Section 2.09(c) or Section 2.18(b) or (c) in a manner that would alter the
pro rata sharing of Commitment reductions or payments required thereby, without
the written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as the case may be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent and the Significant Issuing Banks shall agree, as of such
date, to purchase for cash the Loans and other obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, with the Borrower or replacement
Lender obligated to pay any applicable processing or recordation fee, (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender and (iii) the
replacement Lender shall provide such consent or the appointment of such
replacement Lender will result in the effectiveness of such amendment, waiver or
consent.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure in its reasonable judgment
any ambiguity, omission, mistake, defect or inconsistency.

 

53



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit (which in such case shall be limited to all reasonable fees and
disbursements of one law firm for all Lenders (other than the Administrative
Agent) except where (i) conflicts of interest among one or more Lenders,
(ii) the necessity for local counsel, or (iii) other circumstances exist that
cause the Required Lenders to determine in good faith that one law firm cannot
represent the interests of all the Lenders).

(b) The Borrower shall indemnify the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents, the Joint Bookrunners, the Co-Lead
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the out-of-pocket fees, charges and
disbursements of any counsel (subject to the provisions of Section 9.03(a)) for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Syndication Agent, any Co-Documentation
Agent, any Joint Bookrunner, any Co-Lead Arranger, any Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the applicable Issuing Bank
or the Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it

 

54



--------------------------------------------------------------------------------

being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Syndication Agent, such Co-Documentation Agent, such
Joint Bookrunner, such Co-Lead Arranger, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable Law, neither the Borrower nor any
Indemnitee shall assert, and each hereby waives, any claim against the other,
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages or lost
profits (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that nothing contained in this clause
(d) shall limit the Borrower’s indemnity obligations to any Indemnitee in
respect of claims made by third parties for any special, indirect, consequential
or punitive damages in connection with this Agreement or the Transactions or
such Indemnitee’s activities related thereto.

(e) All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.

(f) This Section 9.03 shall not apply to claims for Taxes. The Borrower’s
indemnitee obligation with respect to all Taxes shall be exclusively governed by
Section 2.17 of this Agreement.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
JPMorgan Chase Bank, N.A. that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of JPMorgan Chase Bank, N.A. that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it), provided that (x) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof and (y) the Borrower
shall be deemed to have reasonably withheld its consent to an assignment if a
proposed assignee does not have investment grade ratings from both S&P and
Moody’s.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s

 

55



--------------------------------------------------------------------------------

Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable Laws, including Federal and
state securities Laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the

 

56



--------------------------------------------------------------------------------

information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(e), (f),
(h) and (i) (it being understood that the documentation required under
Section 2.17(e) and (f) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it) (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it) except to the extent that such disclosure is
necessary to establish that such Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it) are in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e), Section 2.17(f), Section 2.17(h) and
Section 2.17(i), as applicable, as though it were a Lender.

 

57



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

58



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the Law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such state or, to the
extent permitted by Law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court expressly referred to in the
first sentence of paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
auditors, legal counsel and other advisors (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential and that
the Person disclosing Information to any

 

59



--------------------------------------------------------------------------------

such director, officer, employee or agent shall be liable for any subsequent
disclosure made by any such director, officer, employee or agent), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that

 

60



--------------------------------------------------------------------------------

would have been payable in respect of such Loan but were not payable as a result
of the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act . Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Signature Pages Follow]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FMC TECHNOLOGIES, INC. By   /s/ Halet Murphy Name:   Halet Murphy Title:  
Treasurer

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent, By   /s/ Kenneth J. Fatur Name:  
Kenneth J. Fatur Title:   Managing Director

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, individually as a Lender, as an Issuing Bank and
as Syndication Agent, By   /s/ Brian D. Williams Name:   Brian D. Williams
Title:   Authorised Signatory

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

DNB BANK ASA, GRAND CAYMAN BRANCH, individually as a Lender, as an Issuing Bank
and as a Co-Documentation Agent, By   /s/ Pal Boger Name:   Pal Boger Title:  
Vice President

 

 

DNB BANK ASA, GRAND CAYMAN BRANCH, individually as a Lender, as an Issuing Bank
and as a Co-Documentation Agent, By   /s/ Philip F. Kurpiewski Name:   Philip F.
Kurpiewski Title:   Senior Vice President

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually as a Lender, as an Issuing
Bank and as a Co-Documentation Agent, By   /s/ Andrew Oram Name:   Andrew Oram
Title:   Managing Director

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as an Issuing
Bank and as a Co-Documentation Agent, By   /s/ Sarah Sandercock Name:   Sarah
Sandercock Title:   Director

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By  

/s/ Shelley A. McGregor

Name:   Shelley A. McGregor Title:   Managing Director

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By   /s/ John F. Miller Name:   John F. Miller
Title:   Attorney-In-Fact

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender, By   /s/ Philippe Sandmeier Name:
  Philippe Sandmeier Title:   Managing Director By   /s/ Ming K. Chu Name:  
Ming K. Chu Title:   Vice President

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender, By   /s/ Patrick Jeffrey Name:  
Patrick Jeffrey Title:   Vice President

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender, By   /s/ Bruce Robinson Name:
  Bruce Robinson Title:  

Vice President

HSBC Bank USA, National Association

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC, as a Lender, By   /s/ Julia R. Franklin Name:   Julia R.
Franklin Title:   Vice President By   /s/ Dennis McClellan Name:   Dennis
McClellan Title:   Assistant Vice President

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender, By   /s/ Sherrese Clarke Name:  
Sherrese Clarke Title:   Authorized Signatory

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

SKANDINAVISKA ENSKILDA BANKEN AB (publ), as a Lender, By   /s/ Malcolm
Stonehouse Name:   Malcolm Stonehouse Title:   Client Associate

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender, By   /s/ Jonathan Wilson Name:   Jonathan Wilson
Title:   Relationship Director

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

DBS BANK LTD., LOS ANGELES AGENCY, as a Lender, By   /s/ James McWalters Name:  
James McWalters Title:   General Manager

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

NORDEA BANK NORGE ASA, as a Lender, By   /s/ Tom C. Kuhnle Name:   Tom C. Kuhnle
Title:  

Senior Vice President

Offshore Supply and Oil Services

By   /s/ Kristine Erdal Name:   Kristine Erdal Title:   First Vice President

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Lender, By   /s/ Brendan Herley Name:   Brendan
Herley Title:  

Director

Capital Markets

By   /s/ Robert K. Reddington Name:   Robert K. Reddington Title:   Credit
Documentation Manager

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender, By   /s/ Keith L. Burson Name:   Keith
L. Burson Title:   Vice President

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender, By   /s/ Mary E. Evans Name:   Mary E. Evans
Title:   Associate Director By   /s/ Irja R. Otsa Name:   Irja R. Otsa Title:  
Associate Director

Signature Page to Credit Agreement

FMC Technologies, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.         Assignor:

 

 

 

2.        Assignee:

 

 

    [and is an Affiliate/Approved Fund of [identify Lender]2]  

3.         Borrower:

  FMC TECHNOLOGIES, INC.  

4.         Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the

        Credit Agreement

 

5.         Credit Agreement:

 

The Credit Agreement dated as of March 26, 2012 among FMC

Technologies, Inc., the Lenders parties thereto, JPMorgan Chase Bank,

N.A., as Administrative Agent, and the other agents parties thereto

 

 

2 

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans3  

$

   $                                       % 

$

   $                % 

$

   $                % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable Laws, including Federal and state securities Laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

 

Title:   [Consented to:]5 [FMC TECHNOLOGIES, INC.] By  

 

Title:  

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             , 20    

To:     JPMorgan Chase Bank, N.A.., as Administrative Agent, and each of the
Lenders party to the Credit Agreement described below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 26, 2012
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among FMC Technologies, Inc. (the “Borrower”), the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A.., as
Administrative Agent.

The undersigned hereby certifies as of the date hereof that he/she is the
                            of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
and the Lenders, not individually, but on behalf of the Borrower, and that:

[Use following for fiscal year-end financial statements]

1. Attached hereto as Schedule I are the year-end audited financial statements
required by Section 5.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report of an independent certified
public accountant required by such section.

[Use following for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 5.01(b) of the Agreement for the fiscal quarter of Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries in accordance with United States
generally accepted accounting principles as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

— or -¬

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]



--------------------------------------------------------------------------------

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of            , 20    .

 

FMC TECHNOLOGIES, INC. By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

Schedule 2

Compliance Certificate Financial Statement Date:

Set forth below are the calculations determining the compliance with the
requirements of Section 6.10.

Section 6.10 - Adjusted Total Debt as of the Financial Statement Date to
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
the Financial Statement Date is             to 1.00. See below for calculations.

Total Debt to EBITDA Ratio

For the four consecutive quarters ended                     

$ in millions

Total Debt to EBITDA ratio as defined below results in the following ratio:

Adjusted Total Debt

Consolidated EBITDA

Long Term Debt + Short Term Debt + Current Portion of LTD

+ Third party Guarantees + Capital Lease Obligations

+ Deferred Purchase Price + Financial Standby LCs – Hybrid Securities

Consolidated Net Income + Income Tax + Interest Expense

+ Depreciation and Amortization + Other Non-cash Charges

- Non-cash Credits + Consolidated EBITDA from prior 3 quarters

Actual Ratio =            to 1.00

Maximum Ratio = 3.50 to 1.00

 

3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMMITMENT INCREASE AGREEMENT

Reference is made to the Credit Agreement dated as of March 26, 2012 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) among FMC TECHNOLOGIES, INC., a Delaware corporation (the
“Borrower”), certain lenders named therein (the “Lenders”) and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

The undersigned Lender agrees with the Borrower and the Administrative Agent as
follows:

1. Pursuant to Section 2.20 of the Credit Agreement, the Lender hereby agrees
that its Commitment is increased from $            to $            .

2. The Lender (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent annual and quarterly financial
statements referred to in Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Commitment Increase Agreement; and (ii) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement.

3. Following the execution of this Commitment Increase Agreement, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Commitment Increase Agreement
(the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, as reflected beneath its signature below.

4. Upon such acceptance and recording by the Administrative Agent, (i) as of the
Effective Date, the Lender shall have the increased Commitment contemplated
hereby and (ii) on such date as the Administrative Agent may direct and through
the Administrative Agent, the Lender shall make Loans, the proceeds of which
shall be paid to the other Lenders, so that after giving effect thereto each of
the Lenders holds its Applicable Percentage of the Loans outstanding on such
date.5. This Commitment Increase Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

6. This Commitment Increase Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lender, the Borrower, and the Administrative Agent have
caused this Commitment Increase Agreement to be executed by their officers
thereunto duly authorized as             , 20    .

 

[NAME OF INCREASING LENDER] By:  

 

Name:  

 

Title:  

 

FMC TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

Reference is made to the Credit Agreement dated as of March 26, 2012 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) among FMC TECHNOLOGIES, INC., a Delaware corporation (the
“Borrower”), certain lenders named therein (the “Lenders”) and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

The undersigned new Lender, the Borrower, and the Administrative Agent agree as
follows:

1. Pursuant to Section 2.20 of the Credit Agreement, the new Lender hereby
assumes a Commitment of $            under the Credit Agreement.

[2. The new Lender requests that the Borrower execute and deliver to the new
Lender a Note payable to the order of the new Lender.]

3. The new Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent annual and quarterly
financial statements referred to in Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder Agreement; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Lender; and (v) attaches any U. S. Internal Revenue Service
or other forms required under Section 2.17 of the Credit Agreement.

4. Following the execution of this Joinder Agreement, it will be delivered to
the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date for this Joinder Agreement (the “Effective Date”)
shall be the date of acceptance hereof by the Administrative Agent, as reflected
beneath its signature below.

5. Upon such acceptance and recording by the Administrative Agent, (i) as of the
Effective Date, the new Lender shall be a party to the Credit Agreement and, to
the extent provided in this Joinder Agreement, have the rights and obligations
of a Lender thereunder, and (ii) on such date as the Administrative Agent may
direct and through the Administrative Agent, the new Lender shall make Loans,
the proceeds of which shall be paid to the other Lenders, so that after giving
effect thereto each of the Lenders holds its Applicable Percentage of the Loans
outstanding on such date.

6. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

7. This Joinder Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the new Lender, the Borrower, and the Administrative Agent
have caused this Joinder Agreement to be executed by their officers thereunto
duly authorized as of             , 20    .

 

[NAME OF NEW LENDER] By:  

 

Name:  

 

Title:  

 

FMC TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 

JPMORGAN CHASE BANK, N.A., as the

Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LOAN NOTICE

Date:             ,         

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 26, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among FMC Technologies, Inc. (the “Borrower”), the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A.., as
Administrative Agent.

The undersigned hereby requests (select one):

¨  A Borrowing of Revolving Loans        ¨  A conversion or continuation of
Revolving Loans

 

1. On                                          (a Business Day).

2. In the amount of $                .

3. Comprised of                         .

[Type of Revolving Loan requested]

4. For Eurodollar Revolving Borrowing: with an Interest Period of      months.

The Borrower certifies that on the date of this request and on the date of the
above Revolving Borrowing or conversion (after giving effect to the requested
Revolving Borrowing or conversion) (a) all of the representations and warranties
in Article III shall be true and correct in all material respects on and as of
the date of such Revolving Borrowing, except that (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date, and (ii) the representations and warranties set forth in
Section 3.04(c) and 3.05 shall be required to be true and correct in all
material respects only on the occasion of any Revolving Borrowing which has the
effect of increasing the outstanding principal amount of the obligations
hereunder; and (b) at the time of and immediately after giving effect to such
Revolving Borrowing, no Default shall have occurred and be continuing.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20    .

 

FMC TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT G

LIST OF CLOSING DOCUMENTS

FMC TECHNOLOGIES, INC.

CREDIT FACILITIES

March 26, 2012

LIST OF CLOSING DOCUMENTS6

A.     LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among FMC Technologies,
Inc., a Delaware corporation (the “Borrower”), the institutions from time to
time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $1,500,000,000.

 

SCHEDULES

Schedule 1.01

   —    Existing Letters of Credit

Schedule 2.01

   —    Commitments

Schedule 6.01

   —    Existing Liens EXHIBITS

Exhibit A

   —    Form of Assignment and Assumption

Exhibit B

   —    [Intentionally Omitted]

Exhibit C

   —    Form of Compliance Certificate

Exhibit D

   —    Form of Commitment Increase Agreement

Exhibit E

   —    Form of Joinder Agreement

Exhibit F

   —    Form of Loan Notice

Exhibit G

   —    List of Closing Documents

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

B.     CORPORATE DOCUMENTS

 

6 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.



--------------------------------------------------------------------------------

3. Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State of Delaware, since
the date of the certification thereof by such governmental entity, (ii) the
By-Laws or other applicable organizational document, as attached thereto, of the
Borrower as in effect on the date of such certification, (iii) resolutions of
the Board of Directors or other governing body of the Borrower authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers of the
Borrower authorized to sign the Loan Documents to which it is a party, and
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

4. Good Standing Certificate for the Borrower from the Secretary of State of the
State of Delaware.

C.     OPINIONS

 

5. Opinion of Vinson & Elkins LLP, counsel for the Borrower.

 

6. Opinion of Senior Counsel, counsel for the Borrower.

D.     CLOSING CERTIFICATES AND MISCELLANEOUS

 

7. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) all of the representations
and warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is then
continuing.

 

8. Termination documentation providing evidence satisfactory to the
Administrative Agent that each of the credit facilities evidenced by (i) the
Existing Credit Agreement and (ii) the Credit Agreement dated as of January 13,
2010, as heretofore amended, among the Borrower, the lenders party thereto and
Bank of America, N.A., as administrative agent, has been terminated and
cancelled (along with all of the agreements, documents and instruments delivered
in connection therewith) and all Indebtedness owing thereunder has been repaid
and any and all liens thereunder have been terminated.

 

2



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

Performance Letter of Credit issued December 6, 2007 by Bank of America, N.A. in
the face amount of $6,000,000.00 for the benefit of BP Exploration terminating
May 30, 2012 (evergreen)



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

  

Commitment

 

JPMorgan Chase Bank, N.A.

   $ 127,200,000   

The Royal Bank of Scotland plc

   $ 127,200,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 127,200,000   

DNB Bank ASA, Grand Cayman Branch

   $ 127,200,000   

Wells Fargo Bank, National Association

   $ 127,200,000   

Bank of America, N.A.

   $ 97,000,000   

Citibank, N.A.

   $ 97,000,000   

Deutsche Bank AG New York Branch

   $ 97,000,000   

U.S. Bank National Association

   $ 97,000,000   

HSBC Bank USA, National Association

   $ 59,000,000   

Lloyds TSB Bank plc

   $ 59,000,000   

Morgan Stanley Bank, N.A.

   $ 59,000,000   

Skandinaviska Enskilda Banken AB (publ)

   $ 59,000,000   

Barclays Bank plc

   $ 40,000,000   

DBS Bank Ltd., Los Angeles Agency

   $ 40,000,000   

Nordea Bank Norge ASA

   $ 40,000,000   

Standard Chartered Bank

   $ 40,000,000   

The Northern Trust Company

   $ 40,000,000   

UBS Loan Finance LLC

   $ 40,000,000   

TOTAL

   $ 1,500,000,000   



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING LIENS

 

1. Forklifts and related equipment leased or acquired from Citicorp Del Lease,
Inc., d/b/a Citicorp Dealer Finance

 

2. Computer and related equipment leased by or acquired from Cisco Systems
Capital Corporation

 

3. Computer and related equipment leased or acquired from Computer Sales
International, Inc. and assigns

 

4. Computer and related equipment and related software leased or acquired from
IBM Credit LLC

 

5. Motor vehicle and related assets leased or acquired from Gelco Corporation,
d/b/a GE Capital Fleet Services

 

6. Miscellaneous equipment leased or acquired from Bankers/Softec Divisions of
EAB Leasing Corp.

 

7. Forklifts leased or acquired from Toyota Motor Credit Corporation

 

8. Computer and related equipment leased or acquired from CSI Leasing, Inc. and
assigns

 

9. Copy machines and related equipment leased or acquired from Konica Minolta
Business Solutions U.S.A., Inc.

 

10. Miscellaneous equipment leased or acquired from NMHG Financial Services,
Inc.

 

11. Miscellaneous equipment leased or acquired from De Lage Landen Financial
Services, Inc.

 

12. Copy machines, imaging/duplication equipment and other miscellaneous
equipment leased or acquired from General Electric Capital Corporation

 

13. Parts washers and related equipment leased or acquired from Ervin Leasing
Company

 

14. Miscellaneous equipment leased or acquired from Bank of the West and general
intangibles that are proceeds of the collateral

 

15. State Tax Lien held by Mississippi State Tax Commission in the amount of
$146,779.00

 

16. Registration of Administrative Judgment in Chicago Municipal Court held by
the City of Chicago in the amount of $1525.00

 

17. Notice of Construction Lien held by Independence Recycling of Florida, Inc.
in the amount of $19,848.35

 

18. Modular assets leased or acquired from Resun Leasing, Inc.

 

19. Miscellaneous equipment leased or acquired from Raymond Leasing Corporation

 

20. Caterpillar leased or acquired from Citicorp Leasing, Inc.

 

21. Motor vehicles and related assets leased or acquired from Donlen Fleet
Leasing Ltd./Location de Flottes Donlen Ltee.

 

22. Computer and related equipment leased or acquired from Capital One Bank,
formerly known as Hibernia National Bank



--------------------------------------------------------------------------------

23. Miscellaneous equipment leased or acquired from Carbaldav

 

24. Computer and related equipment leased or acquired from Dell Financial
Services, L.P.

 

25. Computer and related equipment leased or acquired from First Bank of
Highland Park

 

26. Computer and related equipment leased or acquired from Banc of America
Leasing & Capital, LLC

 

27. Computer and related equipment leased or acquired from Unity National Bank

 

28. Forklifts leased or acquired from Wells Fargo Bank, N.A.

 

29. Miscellaneous equipment leased or acquired from U.S. Bancorp Business
Equipment Finance Group

 

30. Miscellaneous equipment leased or acquired from California First Leasing
Corporation

 

31. Miscellaneous equipment leased or acquired from Ellison Technologies

 

32. Miscellaneous equipment of Toolmex Corporation held by Technisys, Inc. as
bailee

 

33. Miscellaneous equipment leased or acquired from Ferguson Enterprises, Inc.

 

34. Miscellaneous equipment leased or acquired from TCF Equipment Finance, Inc.